     Case 2:18-cr-00292-JCC Document 77-14 Filed 12/03/19 Page 1 of 16
                                                                  1

1                      THE UNITED STATES DISTRICT COURT

2                      WESTERN DISTRICT OF WASHINGTON

3                                 AT SEATTLE

4    -----------------------------------------------------------------
                                       )
5     UNITED STATES OF AMERICA,        )
                                       )
6                  Plaintiff,          )
                                       )
7     v.                               )   No. CR18-292JCC
                                       )
8     JOSEPH LOREN ALLEN,              )
                                       )
9                  Defendant.          )
                                       )
10   -----------------------------------------------------------------

11                               ARRAIGNMENT

12              The Honorable Paula L. McCandlis Presiding

13                            December 6, 2018

14   -----------------------------------------------------------------

15

16

17

18

19

20

21

22   TRANSCRIBED BY:     Jennifer A.P. Albino, CET

23                       Reed Jackson Watkins, LLC

24                       Court-Certified Transcription

25                       206.624.3005
     Case 2:18-cr-00292-JCC Document 77-14 Filed 12/03/19 Page 2 of2 16
1                             A P P E A R A N C E S

2

3

4    PRESIDING JUDGE:

5    PAULA L. MCCANDLIS

6

7    FOR THE UNITED STATES:

8    JESSICA M. MANCA

9    United States Attorney's Office

10   700 Stewart Street

11   Suite 5220

12   Seattle, Washington 98101-4438

13

14   FOR THE DEFENDANT:

15   MOHAMMAD ALI HAMOUDI

16   Federal Public Defender Office

17   1601 Fifth Avenue

18   Suite 700

19   Seattle, Washington 98101-1642

20

21

22

23

24

25
     Case 2:18-cr-00292-JCC Document 77-14 Filed 12/03/19 Page 3 of3 16
1                   I N D E X   O F   P R O C E E D I N G S

2

3    Arraignment................................................          4

4    Argument by Mr. Hamoudi Regarding the Medical Issue........          8

5    Argument by Ms. Manca Regarding the Medical Issue..........          9

6    Further Argument by Mr. Hamoudi Regarding the Medical Issue          11

7    Ruling by the Court Regarding the Medical Issue............          13

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case ARRAIGNMENT
          2:18-cr-00292-JCC Document 77-14 Filed 12/03/19 Page 4 of4 16
1                                    -o0o-

2                              December 6, 2018

3

4           THE CLERK:   All rise.   United States District Court for

5         the Western District of Washington is again in session.         The

6         Honorable Paula L. McCandlis presiding.

7           THE COURT:   Good morning.    Please be seated.

8           MR. HAMOUDI:   Good morning, Your Honor.

9           THE CLERK:   Your Honor, the matter before the Court this

10        morning is an arraignment in Case CR18-292 assigned to

11        Judge Coughenour, United States of America versus Joseph

12        Loren Allen.

13          Please make your -- Counsel, please make your appearances.

14          MS. MANCA:   Good morning, Your Honor.     Jessica Manca for

15        the United States.

16          THE COURT:   Good morning, Ms. Manca.

17          MR. HAMOUDI:   And good morning, Your Honor.      Mohammad

18        Hamoudi from the Federal Defender's Office.      I'm here an

19        behalf of Mr. Allen.

20          THE COURT:   Good morning, Mr. Hamoudi.

21          And good morning, Mr. Allen.     Mr. Allen, I want to let you

22        know that you're here for your arraignment.      And during an

23        arraignment, you'll be advised to the charges that have been

24        returned against by the grand jury and the penalties

25        associated with those charges.     Your attorney will then be
     Case ARRAIGNMENT
          2:18-cr-00292-JCC Document 77-14 Filed 12/03/19 Page 5 of5 16
1         asked to enter a plea on your behalf.      And that is the

2         procedure today, okay?       And we --

3           THE DEFENDANT:    Okay.

4           THE COURT:     -- set a trial date as well.

5           THE DEFENDANT:     Okay.

6           THE COURT:   Mr. Hamoudi, will you waive a formal reading

7         of the indictment?

8           MR. HAMOUDI:    We do, Your Honor.

9           THE COURT:   All right.

10          Ms. Manca, will you please advise Mr. Allen of the charges

11        returned against him by the grand jury and the penalties

12        associated with those charges.

13          MS. MANCA:   Yes, Your Honor.     Mr. Allen is charged in a

14        four-count indictment.

15          Count 1 alleges a charge of Felon in Possession of a

16        Firearm, allegedly occurring on or about May 28th, 2018, in

17        the city of Auburn within this district.      Mr. Allen, having

18        been convicted of felony crimes of Attempt to Elude, Taking

19        a Motor Vehicle without Permission, Taking a Motor Vehicle

20        without Permission and Attempt to Elude, Possession of

21        Methamphetamine, Taking a Motor Vehicle without Permission,

22        Unlawful Possession of a Firearm in the First Degree, and

23        Unlawful Possession of a Firearm in the Second Degree, did

24        knowingly possess a Sig Sauer .40 caliber handgun, a firearm

25        that had been shipped and transported in interstate and
     Case ARRAIGNMENT
          2:18-cr-00292-JCC Document 77-14 Filed 12/03/19 Page 6 of6 16
1         foreign commerce in violation of Title 18, United States

2         Code, Section 922(g)(1).

3           Count 2 also alleges a charge of Felon in Possession of a

4         Firearm on a different date, August 23rd, 2018, in the city

5         of Federal Way within this district.     Mr. Allen, having been

6         convicted of the felony crimes described in Count 1, did

7         knowingly possess, in and affecting interstate and foreign

8         commerce, a Taurus 9mm caliber handgun in violation of

9         Title 18, United States Code, Section 922(g)(1).

10          Each of these crimes, Counts 1 and 2, carries a maximum

11        term of imprisonment of up to ten years, a fine of up to

12        $250,000, a period of supervised release of up to three

13        years, and a $100 special assessment.

14          Count 3 alleges Possession of Methamphetamine with Intent

15        to Distribute.   On or about August 23rd, 2018, in the city

16        of Federal Way within this district, Mr. Allen did knowingly

17        and intentionally possess with intent to distribute

18        methamphetamine in violation of Title 21, United States

19        Code, Sections 841(a)(1) and 841(b)(1)(C).      This crime

20        carries the maximum term of up to 20 years imprisonment, a

21        maximum fine of one million dollars, at least three years of

22        supervised release, and a $100 special assessment.

23          Count 4 alleges Possession of a Firearm in Furtherance of

24        a Drug Trafficking Crime.    On or about August 23rd, 2018, in

25        the city of Federal Way within this district, Mr. Allen
     Case ARRAIGNMENT
          2:18-cr-00292-JCC Document 77-14 Filed 12/03/19 Page 7 of7 16
1         possessed a firearm, a Taurus 9mm caliber handgun, in

2         furtherance of possession of methamphetamine with intent to

3         distribute, as charged in Count 3 above, in violation of

4         Title 18, United States Code, Section 924(c).

5           There's also an asset forfeiture allegation as to the

6         firearms.

7           THE COURT:   Thank you Ms. Manca.

8           Mr. Hamoudi, what plea what would you like to enter on

9         your client's behalf?

10          MR. HAMOUDI:    Not guilty to all charges.

11          THE COURT:     Pleas of not guilty will be entered as to all

12        charges.

13          Do you have a trial date?

14          THE CLERK:   Yes, Your Honor.    Judge Coughenour has

15        scheduled trial for January 22nd, 2019, at 9:30 a.m.

16        Proposed trial exhibits are due that same day.      Pretrial

17        motions are due December 27th.

18          THE COURT:   Mr. Hamoudi, do you wish pretrial discovery?

19          MR. HAMOUDI:    Yes, we do, Your Honor, under the local

20        rules and criminal rules of procedure.

21          THE COURT:   I would direct counsel to meet and confer and

22        carry out the respective obligations regarding discovery in

23        criminal cases.

24          Is there anything further from the Government?

25          MS. MANCA:   No, Your Honor.
     Case ARGUMENT   BY HAMOUDI
          2:18-cr-00292-JCC  Document 77-14 Filed 12/03/19 Page 8 of8 16
1           THE COURT:   Anything further, Mr. Hamoudi?

2           MR. HAMOUDI:    Yes, Your Honor.    At Mr. Allen's initial

3         appearance, I had raised the prospect of an issue with

4         Judge Donohue.    The issue is, is that Mr. Allen has some

5         medical issues that relate to this case.       And he is not, at

6         this point, receiving the care that he needs.       And I want to

7         be specific.   He was supposed to receive a follow-up visit

8         with a surgeon -- an orthopedic surgeon because his -- both

9         of his legs were shattered after he was run over by a police

10        vehicle.    And in addition, he needs physical therapy.

11          Regardless of what he's charged with, true or not, my

12        concern right now is, is he does not suffer permanent

13        injuries.   Without physical therapy, the existing conditions

14        will exasperate.    We have placed the Bureau Of Prisons

15        Federal Detention Center on notice that he needs to get the

16        care that he needs.    I've let the U.S. attorneys know that

17        he needs to get care.    As far as I'm concerned, they both

18        represent the Department of Justice, and I'm asking them to

19        come up with a solution to get him the care that he needs.

20        And if they do not or are not able to, I think that I would

21        want to return to court and have a fashion of bond to

22        release him somewhere where he can start to receive care.

23          I don't think he's a flight risk or a danger to the

24        community, given his medical state.      But the last thing I

25        want to happen is, regardless of what's happened in the
     Case ARGUMENT   BY MANCA Document 77-14 Filed 12/03/19 Page 9 of9 16
          2:18-cr-00292-JCC
1         case, is that he -- ten years down the line he's not able to

2         walk or things like that.     I think that's important.

3           THE COURT:    Thank you, Mr. Hamoudi.

4           Ms. Manca, did you have a response to the --

5           MS. MANCA:    Yes, Your Honor, two things.      I think the

6         Government has been in touch with the Bureau of Prisons

7         regarding this before Mr. Allen was transferred here, so

8         they're aware of the medical condition.       And I think

9         Mr. Hamoudi has also been in touch with counsel for the

10        Bureau of Prisons.

11          What would be helpful for the Government at this point is

12        for the defense to provide a list of the care that they

13        believe that Mr. Allen needs and sourcing for that, the

14        explanation -- the medical explanation for what care is

15        needed.   And then we can provide that to the Bureau of

16        Prisons and receive a response from them regarding what they

17        feel that they can provide in response to that.        And that

18        will allow us to have a productive conversation.

19          THE COURT:    So I understood that they had asked for some

20        physical therapy.

21          MS. MANCA:    Uh-huh.

22          THE COURT:    And so what would be -- when you say "the

23        sourcing," what are you talking about exactly?

24          MS. MANCA:    Well, I assume that physical therapy, just

25        given our understanding of general medicine --
          ARGUMENT BY MANCADocument 77-14 Filed 12/03/19 Page 10 of
     Case 2:18-cr-00292-JCC                                      1016

1           THE COURT:   Yeah.

2           MS. MANCA:   -- is required.   But a more specific

3         explanation of -- perhaps a doctor's note, regarding a

4         follow-up, of this is the referral that we have for this --

5         for this reason and this is what we expect, and then what

6         the Bureau of Prisons can provide.    For example, we don't

7         know how many times a week, we don't know how often or what

8         the duration might be, what the scope of that physical

9         therapy might entail, and whether, you know, it's common for

10        people to be released from the Bureau of Prisons for small

11        sets of time to perform various medical procedures.    And I

12        don't know whether the scope of that physical therapy is

13        going to be within what the Bureau of Prisons can do.     But

14        until we have a concrete treatment plan or explanation of

15        treatment needs, I think it's difficult for the Bureau of

16        Prisons to say, "Yes, we can do this" or "No, we can't."

17          THE COURT:   And what about the issue that was raised to

18        have a hearing so that -- so that there could be a

19        discussion about whether a bond is appropriate?

20          MS. MANCA:   I think we, um -- well, Mr. Allen stipulated

21        to detention without prejudice, so I think he's entitled to

22        a hearing upon a showing of change in circumstances or

23        anything else that would comply with the local rule in that

24        respect.   I think in order for there to be a change of

25        circumstances that would meet that requirement, there would
          FURTHER ARGUMENT Document
     Case 2:18-cr-00292-JCC BY HAMOUDI                           1116
                                    77-14 Filed 12/03/19 Page 11 of
1         need to be a showing by the defense that the Bureau of

2         Prisons is unable to meet the requirements that Mr. Allen

3         needs for medical care.     Not only that, but also that

4         whatever plan is in place would ensure the safety of the

5         community and ensure Mr. Allen's likelihood to appear for

6         court.   So there are a number of steps, I think, that need

7         to be -- happen preliminarily before either party, and

8         particularly the defense, would be in a position to make

9         that threshold showing.

10          THE COURT:   All right.   Thank you, Ms. Manca.   And thank

11        you for your explanations as well.

12          Mr. Hamoudi, I think that you -- it sounds as though you

13        have been making these -- the same point for Mr. -- for

14        Judge Donohue as well as for this Court.    And it seems to me

15        that, with some paperwork, perhaps you could bring that

16        motion to the Court's attention.

17          MR. HAMOUDI:   Your Honor, if I may, I have paperwork right

18        here.    I have medical records from St. Francis and

19        Harborview Medical Center that's saying he needs to have a

20        follow-up with an orthopedic surgeon.     He was in a

21        wheelchair.    He had casts.   There are no orthopedic surgeons

22        at the Federal Detention Center.    So as far as specifically

23        what's needed now, the first thing that needs to be done is

24        an arrangement needs to be made for him to be taken to an

25        orthopedic surgeon who can see how he has been recovering
          FURTHER ARGUMENT Document
     Case 2:18-cr-00292-JCC BY HAMOUDI                           1216
                                    77-14 Filed 12/03/19 Page 12 of
1         since two major surgeries he's had.    Then the orthopedic

2         surgeon will then say, "This is what's needed for you" --

3         like any normal citizen -- "to recover from these injuries,"

4         and can lay out a recovery plan, and we can get the insight

5         that the Government requests.

6           THE COURT:   Okay.    So the first question I have, based on

7         what the Government has told me, is have the -- you have

8         provided that information to the Bureau of Prisons.

9           MR. HAMOUDI:   Yes.

10          THE COURT:   Okay.    And then what is the process as far as

11        with Pretrial Services as working with them to maybe create

12        a plan?

13          MR. HAMOUDI:   My general experience is this, is that it

14        really has to do with the staffing and resources of the

15        Federal Detention Center because they have to commit

16        corrections officers and have transportation come by, pick

17        him up, and then deliver him to the facility for him to get

18        the care and need he -- he's supposed to get.     The

19        alternative approach is, is that if the Court wants him to

20        take on that responsibility, then what would happen is that

21        we would fashion a bond, and he's no longer the

22        responsibility of the Federal Detention Center.

23          So all I am saying is this -- that I know he's got to go

24        see the surgeon.   So at this point he's the Department of

25        Justice's responsibility, and they can go ahead and then
          RULING BY THE COURT
     Case 2:18-cr-00292-JCC                                       1316
                            Document 77-14 Filed 12/03/19 Page 13 of
1         make the arrangements.    If they're saying to us, "We don't

2         have the resources" or "We are not willing to," then they

3         need to just tell the Court that either today or in writing

4         in the next few days, and then what we can do is then come

5         up with fashioning a bond so that I can make my own

6         arrangements to make sure he gets treatment.     That's my

7         position.

8           THE COURT:   All right.   What I would like to see happen is

9         have this motion that you're making and the evidence that

10        you have for your client be fashioned into a written motion

11        for this Court.

12          MR. HAMOUDI:    Okay.

13          THE COURT:   And then we can schedule that.    I will be

14        certainly here today and tomorrow.    I don't know what the

15        government schedule is.

16          But, Mr. Clerk, do we have a time?

17          THE CLERK:   Your Honor, tomorrow is pretty wide open as

18        far as hearing times available.    There's also later this

19        afternoon, possibly at 3:00, if it came to that.     But

20        tomorrow, if the parties would just contact me, we can set a

21        time.

22          MS. MANCA:   And, Your Honor, the Government's position is

23        that -- you know, I don't know how long the Bureau of

24        Prisons has had this information, so, certainly, they need

25        time to consider this information, go back and decide how
          RULING BY THE COURT
     Case 2:18-cr-00292-JCC                                       1416
                            Document 77-14 Filed 12/03/19 Page 14 of
1         much time it would take to comply with it.     So today or

2         tomorrow isn't necessarily, I think, feasible, again, not

3         having talked to them.    This is all coming to my attention

4         now --

5           THE COURT:   Right.

6           MS. MANCA:     -- for the very first time.   Not the general

7         medical condition that Mr. Allen has, but his need for a

8         specific follow-up step.    So I think, again, with a written

9         motion, we can -- we can set a hearing probably for

10        tomorrow.   I think next week would probably be better.        And

11        then I can have the Bureau of Prisons on board.     But, again

12        I'll defer to the Court.

13          THE COURT:   I want to set the motion for tomorrow --

14          MR. HAMOUDI:    I --

15          THE COURT:     -- if that's possible.   Or no.

16          MR. HAMOUDI:    -- I would love -- time, it would -- I would

17        love to the this quickly.    But I --

18          THE COURT:   Yeah.

19          MR. HAMOUDI:    -- think that -- Your Honor, if I may

20        suggest, I think the better approach is, is that --

21        Ms. Manca or somebody in her office -- to get the Federal

22        Detention Center on the phone and get me on the phone and

23        get an understanding of what the realities -- whether this

24        is going to happen and when.    And I think that if we

25        understand that that's not going to happen, then I think we
          RULING BY THE COURT
     Case 2:18-cr-00292-JCC                                       1516
                            Document 77-14 Filed 12/03/19 Page 15 of
1         can set it for sometime next week.    But I agree with

2         Ms. Manca that we should explore that.     But at this time I

3         don't see it happening.     But maybe persuasion from the

4         United States Attorney's Office will result in something

5         else.   That's -- I think later would be better, actually.

6           THE COURT:   Okay.

7           Is that --

8           MS. MANCA:   Yeah.   That --

9           THE COURT:     -- is that acceptable to you?

10          MS. MANCA:     -- that work fors me, uh-huh.

11          THE COURT:   All right.   So if you do need a hearing date,

12        you know where to call -- who to call.

13          MR. HAMOUDI:    Thank you very much, Your Honor.

14          THE COURT:   Yeah.   All right.

15          Anything further from the Government?

16          MS. MANCA:   Not from the Government, thank you.

17          THE COURT:   Anything further, Mr. Hamoudi?

18          MR. HAMOUDI:    Nothing else.   Thank you, Your Honor.

19          THE COURT:   All right.   Mr. Allen, good luck.    I am very

20        sorry --

21          THE DEFENDANT:    Thank you.

22          THE COURT:     -- to hear your circumstances.

23          THE DEFENDANT:    Thank you.

24          THE CLERK:   All rise.    Court is in recess.

25                         (Proceedings concluded)
                                                                  1616
     Case 2:18-cr-00292-JCC Document 77-14 Filed 12/03/19 Page 16 of
1    /s/Jennifer A.P. Albino, CET/ October 15, 2019

2    AAERT Certified Electronic Transcriber

3    Reed Jackson Watkins

4    Court Approved Transcription Company

5    1326 Fifth Avenue, Suite 710

6    Seattle, Washington 98101

7    206.624.3005

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
